Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to a communication received on 10/29/2019; claims 1-19 are pending. 
Foreign Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This pending application claims a Korean priority of 12/07/2018.
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or actsto entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- an electric power load: Claim 2
- a first mode: Claims 1 & 11
- a second mode: Claims 1 & 11
- a second section: Claim 11
- a controller: Claim 1
- a specific zone: Claims 1 & 11
- a battery: Claims 1 & 11
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1-7, 9-17, and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schlote’s NPL, in view of Takagi (US Pat. 8,948,943 B2). 
A. Per independent claims 1, and 11: Schlotes suggests a method, and a hybrid vehicle to perform features:
- detecting, by a controller, a specific zone (i.e., a GREEN ZONE for enforce/law requirement – see Schlote, pg. 1575, col. I, 1st para).) related to discharge of exhaust gas ahead on a path (i.e., using GPS trajectory/path of a vehicle for a prediction, see Schlote, p. 1575, col. I , last para.), (seeresult was obtained by allowing only some hybrid vehicles to travel in ICE mode, according to a probability distribution that takes into account the distance between the current pollution level and the desired level (i.e., less hybrid vehicles will travel in ICE mode when the pollution is high.”);
- determining, by the controller, whether a current state of charge (SoC) of a battery is greater than a first value , (i.e., see Schlote, equation 16,  or querying by a vehicle’s controller “EV MODE DRIVING POSSIBLE?”);
when the current SoC is greater than the first value, driving, by the controller, in a first mode for charging the battery (i.e.,” remaining charge in the battery”  see Schlote,pg. 1580 col. I, 1st para.)  with power of an engine in a first section disposed before entrance into the specific zone/school zone (i.e., running with an HV mode before switching to an EV mode, (i.e., running with an EV/Hybrid mode based on a GPS signal  see Schlote p. 1576 Fig.4)  or  based on SoC level of a battery, see also Takagi col. 6 line 36 to col. 7 line 4; col. 8 lines 4-12, and claim 6)  claim 6, 8:4-12/;
upon entering a second section that corresponds to the specific zone, converting/”DYNAMIC SPEED LIMIT” (i.e., “our hybrid vehicle can only be switched to EV mode below 45 km/h.” see Schlote, p. 1583, col. II , 1st para.), by the controller, a current mode into a second mode for driving using power of a motor only (i.e., running with an EV mode by a GPS signal  see Schlote p. 1576 Fig.4); and
reducing, by the controller, battery consumption using at least one step along with a change in the current SoC in the second section  (“use as little battery power as possible” see Schlote p. 1574 col. I para. 2-3).
	Schlote does not expressly disclose about switching back from from an EV mode to an HV mode; however Takagi teaches that claimed idea, (see Takagi, claim 6 “the controller switches the EV mode to the HV mode automatically,” based on an SoC level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schlote with Takagi to disclose about a hybrid vehicle switching to a EV mode at a specific zone (a school zone) by using a GPS signal; then changing to an HV mode because the vehicle then can have an advantage of running at a high speed with using that vehicle’s internal combustion engine.
B. Per dependent claim 10:  Schlote also suggests a non-transitory computer readable recording medium having recorded thereon a program for executing the driving control method of the hybrid vehicle (see Schlote, page 1578, col. II, 1st para.).
C. Per dependent claims 3, and 13:   The rationales and references for a rejection of claim 2 are incorporated.
A well-known concept of reducing battery consumption includes: blocking, by the controller, electric power load (i.e., stop using at least one load e.g., AC or heater based on a power/battery’s SoC level.
	This idea has been very familiar to one of ordinary skill in the art: saving/conserve power by blocking/not use at least one vehicle’s load: AC or heater (i.e., only selecting a load according to a vehicle’s battery SoC, see Takagi col. 1 lines 27-32).
E. Per dependent claims 4, and 14:   The rationales and references for a rejection of claim 3 are incorporated.
Applicant claims a familiar “reducing battery consumption” by: 
- preventing a use of a certain low-efficiency section: e.g., not using AC/heater (i.e., only selecting a “light” load according to a vehicle’s battery SoC,to conserve energy).
	This claimed idea has been very familiar to one of ordinary skill in the art: saving power by blocking/not use several vehicle’s loads (see Takagi col. 1 lines 27-32).
F. Per dependent claims 5, and 15:   The rationales and references for a rejection of claim 3 are incorporated.
Schlote already suggests that a second range of travel includes more types of electric power loads for a vehicle (i.e., turning on head-light, radio, video, AC or heater for a specific zone according to an electricity budget allocation of a trip: relax a battery use or restrict utility uses – see Scholte, pg. 1583 col. II, 2nd para.) than the first range.
G. Per dependent claims 6, and 16:   The rationales and references for a rejection of claim 1 are incorporated.
	Schlote already suggests that a determination of SoC is made to know a current battery level for uses/comparisons, see Scholte, equation (16) on page 1581).
H. Per dependent claims 7, and 17:   The rationales and references for a rejection of claim 1 are incorporated.
Schlote already suggests that for a small zone, a value is determined based on a SoC for completing the second section in the second mode (i.e., an EV mode)  without driving of the engine assuming that the charging is performed in the first section because this is a hybrid vehicle..
	Schlote suggests a level of SoC is used for a determination/comparison (see Scholte, equation (16) on page 1581).
I. Per dependent claims 9, and 19:   The rationales and references for a rejection of claim 1 are incorporated.
Schlote also suggests that a specific/”GREEN” zone includes a zone in which reduction in exhaust gas discharging is reinforced or recommended (a trajectory may include a GREEN ZONE for enforce/law requirement – see Schlote, col. I, 1st para).
8.	Claims 8, and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schlote’s NPL, in view of Takagi, and in view of Palanisamy (US Pat. 6,518,732 B2). 
The rationales and references for a rejection of claim 1 are incorporated.
Schlote and Takagi do not expressly disclose a step of outputting, by the controller, function limit guidance information via the reduction of battery consumption; however, this is a familiar output from a monitor screen /text or from a vehicle’s speaker to alert a driver of a current SoC level (see Palanisamy col. 3 lines 5-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schlote and Takagi with Palanisamy to disclose a step of alerting a driver by text/voice relating to a vehicle’s battery condition since this would decide whether a vehicle can arrive at a planned destination or not.
Conclusion
9.	Pending claims 1-19 are rejected. 
10.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662